       Case 1:19-cv-08161-AJN-JLC Document 32 Filed 02/26/21 Page 1 of 2


                                                                                  DOCUMENT
                                                                                  EL£C'TRONICALLY. FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                    2/26/21
                                                                                           D:._ - -- - -




  Marcia Shapiro,

                         Plaintiff,
                                                                     19-cv-8161 (AJN)
                 –v–
                                                           ORDER ADOPTING REPORT AND
  Commissioner of Social Security,                             RECOMMENDATION

                         Defendant.


ALISON J. NATHAN, District Judge:

       Before the Court is Magistrate Judge James Cott’s January 8, 2021 Report &

Recommendation recommending that the Court grant Defendant’s motion for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. Dkt. No. 27 (“R &

R”).

       When considering the findings and recommendations of a Magistrate Judge, the Court

may “accept, reject, or modify [them], in whole or in part.” 28 U.S.C. § 636(b)(1). The Court

must make a de novo determination of any portions of a magistrate’s report or findings to which

a party raises an objection, and reviews only for “clear error on the face of the record” when

there are no timely objections to the R & R. Banks v. Comm’r of Soc. Sec., No. 19-cv-929 (AJN)

(SDA), 2020 WL 2765686, at *1 (S.D.N.Y. May 27, 2020); see also Brennan v. Colvin, No. 13-

cv-6338 (AJN), 2015 WL 1402204, at *1 (S.D.N.Y. Mar. 25, 2015); Hicks v. Ercole, No. 09-cv-

2531 (AJN) (MHD), 2015 WL 1266800, at *1 (S.D.N.Y. Mar. 18, 2015); Gomez v. Brown, 655

F. Supp. 2d 332, 341 (S.D.N.Y. 2009). Clear error is found only when, upon review of the entire

record, the Court is left with “the definite and firm conviction that a mistake has been



                                                     1
        Case 1:19-cv-08161-AJN-JLC Document 32 Filed 02/26/21 Page 2 of 2




committed.” Laster v. Mancini, No. 07-CV-8265 (DAB) (MHD), 2013 WL 5405468, at *2

(S.D.N.Y. Sept. 25, 2013) (quoting United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)).

        As of this date, no objections to the R & R have been filed, and the deadline for

objections has passed. See R & R at 49–50. Thus, the Court reviews the R & R for clear error,

and it finds none. The Court therefore adopts the R & R in its entirety and GRANTS

Defendant’s motion for judgment on the pleadings.

        This resolves Dkt. Nos. 13 and 23. The Clerk of Court is respectfully directed to enter

judgment and close the case. The Clerk of Court is further directed to mail a copy of this Order

to the Plaintiff.

        SO ORDERED.

 Dated: February 26, 2021
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     2
